Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to Claim 1, the limitation “automatic determinations made for each of the unit devices identifying a portion of the gas turbine for inspection” is not described in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“An inspecting and diagnosing apparatus for inspecting and diagnosing inspection locations of a plurality of combustors in a gas turbine, the inspecting and diagnosing apparatus comprising: a plurality of temperature sensors; and an inspecting and diagnosing device operatively coupled to receive temperature data from the temperature sensors and that executes an inspection and diagnosis program that calculates a function value for each of plural unit devices of a power generation facility of the gas turbine using a combustion gas flow location temperature index (X), an average combustion gas flow temperature index (Y), a gas turbine swirl angle index (Z), and a gas turbine power output index (MW) ,wherein the function values each are based on a difference between the combustion gas flow location temperature index (X) and the average combustion gas flow temperature index (Y), and scaled by the gas turbine swirl angle index (Z): and wherein the inspection and diagnosis program automatically determines that an inspection is required for each unit device that has a function value greater than a gas turbine power and that no inspection is required for each unit device that has a function value less than the gas turbine power output, the automatic determinations made for each of the unit devices identifying a portion of the gas turbine for inspection.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations (“calculates function values for unit devices of a power generation facility of the gas turbine using a combustion gas flow location temperature index (X), an average combustion gas flow temperature index (Y), a gas turbine swirl angle index (Z), and a gas turbine power output index (MW) ,wherein the function values each are based on a difference between the combustion gas flow location temperature index (X) and the average combustion gas flow temperature index (Y), and scaled by the gas turbine swirl angle index (Z)”) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion (“determines that an inspection is required for each unit device that has a function value greater than a gas turbine power and that no inspection is required for each unit device that has a function value less than the gas turbine power output, the automatic determinations made for each of the unit devices identifying a portion of the gas turbine for inspection”).  
The above mental steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determines that an inspection is required for each unit device that has a function value greater than a gas turbine power and that no inspection is required for each unit device that has a function value less than the gas turbine power output” in the context of this claim, encompasses the user manually comparing calculated function values to available power output measured at a power production stage of the gas turbine (specification [0012, 0026]) and expressed in quantitative numerical value (specification [0012]).  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements:
(preamble) An inspecting and diagnosing apparatus for inspecting and diagnosing inspection locations of a plurality of combustors in a gas turbine, the inspecting and diagnosing apparatus comprising: 
a plurality of temperature sensors; 
plural unit devices; 
an inspecting and diagnosing device operatively coupled to receive temperature data from the temperature sensors;
automatic determination (of inspection needs).
The additional element in the preamble such as “An inspecting and diagnosing apparatus for inspecting and diagnosing inspection locations of a plurality of combustors 
Receiving temperature data from a plurality of temperature sensors represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  
An inspecting and diagnosing device operatively coupled to … the temperature sensors is generally recited and is not qualified as particular machine. Similarly, plural unit devices and automatic determination are also are recited in generality and are not particular machines. 
The above steps represent insignificant represent extra-solution activity to the judicial exception.  According to the October update on 2019 such steps are “performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”.
No practical application is demonstrated. 
Therefore, the claim is directed to a judicial exception and requires further analysis under the Step 2B.  
However, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art (Giannini; Eugene White et al., US 2015/0152791; Narayanan Venkateswaran et al., US 6962043; Romano Patrick et al., US 2015/0160096; Ichiro Nagano et al., US 2019/0264573). 

With regards to the dependent claims, 
Claim 2 provides additional features/steps which are part of an expanded abstract idea, and, therefore, this claim is not patent eligible because it does not recite additional elements that would reflect a practical application and is not qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1.

Response to Arguments
35 USC § 101
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
The Applicant argues (p.6): Even if claims 1-2 could be considered directed to a judicial exception, claim 1 recites additional elements that integrate the exception into a practical application of the exception. For instance, the claims results in an automated identification of a portion of a gas turbine to be inspected... 
Moreover, the claims are limited to a particular machine, i.e., a gas turbine.
The Examiner respectfully disagrees.
With regards to “automated identification of a portion of a gas turbine to be inspected”, the Examiner submits that the referenced limitations are a part of an abstract idea: mental process of observation/evaluation and judgement as discussed in 
With regards to a “particular machine”, i.e. gas turbine, the Examiner submits that that this is a field of use limitations because “a gas turbine” is generically-recited with no details or features. Therefore, a gas turbine is not a meaningful limitation that would indicate a practical application (Step 1 Prong 2).
   
Examiner Note with Regards to Prior Art of Record
With regards to Claim 1, the closest prior art, Cleary, Giannini, Fukuno, Tomlinson, and Yoshida, either singularly or in combination, fail to anticipate or render obvious calculating function values for unit devices of a power generation facility of the gas turbine using a combustion gas flow location temperature index (X), an average combustion gas flow temperature index (Y), a gas turbine swirl angle index (Z), and a gas turbine power output index (MW) ,wherein the function values each are based on a difference between the combustion gas flow location temperature index (X) and the average combustion gas flow temperature index (Y), and scaled by the gas turbine swirl angle index (Z): and wherein the inspection and diagnosis program automatically determines that an inspection is required for each unit device that has a function value greater than a gas turbine power and that no inspection is required for each unit device that has a function value less than the gas turbine power output, the automatic determinations made for each of the unit devices identifying a portion of the gas turbine for inspection.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten or amended to overcome the rejection(s) under 35 USC § 112(a), set forth in this Office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863